Case 1:20-cv-00168-WES-PAS Document 13 Filed 02/26/21 Page 1 of 9 PageID #: 685




                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND
  ______________________________
                                 )
  CHRISTOPHER SWIRIDOWSKY,       )
                                 )
            Petitioner,          )
                                 )
       v.                        )        C.A. No. 20-168 WES
                                 )
  A.T. WALL, et al.              )
                                 )
            Defendants.          )
  ______________________________)

                           MEMORANDUM AND ORDER

        Christopher Swiridowsky filed a Petition Under 28 U.S.C.

  § 2254 for Writ of Habeas Corpus by a Person in State Custody

  (“Petition”), ECF No. 1.        The State of Rhode Island filed a

  Motion to Dismiss, ECF No. 7, arguing that the state court

  remedies for three of Swiridowsky’s claims have not been

  exhausted.    As an alternative to dismissal, the State requests

  that this Court order Swiridowsky to file a supplementary brief

  specifying the facts that support his claims.              Swiridowsky

  responded with a Motion for Stay and Abeyance, ECF No. 9,

  requesting that – if the claims are deemed to be unexhausted

  – the Court stay this case to allow him to consult with

  previous standby counsel and decide how to proceed.

        For the reasons that follow, the Motion to Dismiss and

  the Motion for Stay and Abeyance are both DENIED WITHOUT
Case 1:20-cv-00168-WES-PAS Document 13 Filed 02/26/21 Page 2 of 9 PageID #: 686




  PREJUDICE.         The    Court    orders    Swiridowsky    to     submit   a

  supplementary brief explaining the facts supporting each of

  his claims for relief.

  I.    Background

        In   2013,    a    Rhode    Island    Superior   Court     jury   found

  Swiridowsky guilty of three counts of first degree sexual

  assault.     Pet. 1-2.      The court sentenced him to forty years

  in prison, with twenty-five to serve, and the balance suspended

  with probation.          Id. at 1.    The Rhode Island Supreme Court

  affirmed the convictions in State v. Swiridowsky, 126 A.3d 436

  (R.I. 2015).    Shortly thereafter, Swiridowsky filed a petition

  for post-conviction relief in the Rhode Island Superior Court.

  Pet. 3.    The Superior Court denied post-conviction relief in

  2018.   See Swiridowsky v. State, PM-2015-5207, 2018 WL 921949,

  at *12 (R.I. Super. Feb. 9, 2018).              On March 15, 2019, the

  Rhode Island Supreme Court denied Swiridowsky’s petition for

  a writ of certiorari to review the post-conviction decision.

  Pet. 4.    Swiridowsky next filed a motion for reconsideration

  of the post-conviction decision in the Rhode Island Superior

  Court; the motion was denied in May 2019.              Pet. 4-5.    Finally,

  he filed the instant Petition, which was docketed in this Court

  on April 13, 2020.




                                         2
Case 1:20-cv-00168-WES-PAS Document 13 Filed 02/26/21 Page 3 of 9 PageID #: 687




  II.    Discussion

         1.   Exhaustion

         A federal habeas petition filed by a state prisoner must

  be denied if the petitioner has not “exhausted the remedies

  available in the courts of the State . . . .”                     28 U.S.C.

  § 2254(b)(1).      A claim is not exhausted if the petitioner “has

  the right under the law of the State to raise, by any available

  procedure, the question presented.”          Id. § 2254(c).

         The State argues that Swiridowsky has not exhausted his

  state court remedies for three of his claims.           Mot. to Dismiss

  3.    As discussed below, the Court concludes that the first two

  claims (both concerning the prosecutor’s statements about

  Swiridowsky’s prior convictions during closing argument) are

  exhausted.       The Court cannot evaluate whether the third claim

  (concerning      trial   counsel’s   cross    examination)        has   been

  exhausted because the claim lacks specificity.

              a.      Improper closing argument

         The first claim challenged by the State is that the

  prosecutor’s       “improper   and       inflammatory       use    of    the

  defendant[’]s       prior   convictions      in     closing       arguments

  prejudiced petitioner’s proceedings.”             Pet. 8.    As the State

  admits, Swiridowsky raised this argument in his direct appeal,




                                       3
Case 1:20-cv-00168-WES-PAS Document 13 Filed 02/26/21 Page 4 of 9 PageID #: 688




  and the Rhode Island Supreme Court rejected the argument as

  waived.    See Mot. to Dismiss 4 n.2 (citing Swiridowsky, 126

  A.3d at 445 n.8).       “A habeas petitioner who has defaulted his

  federal claims in state court meets the technical requirements

  for exhaustion . . . .”             Coleman v. Thompson, 501 U.S. 722,

  732 (1991) (citation omitted).           Moreover, “it is not necessary

  for a petitioner to ask the state for collateral relief, based

  upon the same evidence and issues already decided by direct

  review.”        Castille     v.   Peoples, 489    U.S.    346, 350   (1989)

  (citation and quotations omitted)).               Therefore, this claim

  has been exhausted.

              b.     Ineffective Assistance During Closing Argument

        The State also deems unexhausted a related claim:              “Trial

  counsel failed to object to the government’s improper and

  inflammatory      use   of    his    client[’]s   prior    convictions   in

  closing arguments, and further failed to move the court for a

  curative instruction to curb/dispel the substantial impact of

  the statements . . . .”           Mot. Dismiss 3 (quoting Pet. 9).

        “[O]nce [a] federal claim has been fairly presented to

  the     state      courts,        the    exhaustion       requirement    is

  satisfied.”      Picard v. Connor, 404 U.S. 270, 275 (1971). Thus,

  the Supreme Court has repeatedly stated that “[i]t is too




                                           4
Case 1:20-cv-00168-WES-PAS Document 13 Filed 02/26/21 Page 5 of 9 PageID #: 689




  obvious     to   merit   extended      discussion      that   whether      the

  exhaustion requirement . . . has been satisfied cannot turn

  upon whether a state appellate court chooses to ignore in its

  opinion a federal constitutional claim squarely                  raised in

  petitioner's     brief   in    the   state     court . . . .”        Dye   v.

  Hofbauer, 546 U.S. 1, 3 (2005) (quoting Smith v. Digmon, 434

  U.S. 332, 333 (1978) (per curiam); see also Castille, 489 U.S.

  at 350–51.

        As the State acknowledges, the instant claim – that trial

  counsel was ineffective for not objecting to the prosecutor’s

  statements during closing argument regarding Swiridowsky’s

  prior     convictions    –    was    raised    in    Swiridowsky’s      post-

  conviction petition in the Rhode Island Superior Court.                    See

  Mot. to Dismiss 3-4.          In its denial of that petition, the

  Superior Court analyzed a variety of related claims, but did

  not specifically discuss the contested statements or trial

  counsel’s lack of objection.         See Swiridowsky, 2018 WL 921949,

  at *7-10.

        Swiridowsky    then     petitioned      the   Rhode   Island   Supreme

  Court for certiorari to review the denial.              Pet. for Issuance

  of Writ of Cert. to Review Decision by R.I. District Ct.

  (“Cert. Pet.”), ECF No. 8-1.               As the State concedes, the




                                         5
Case 1:20-cv-00168-WES-PAS Document 13 Filed 02/26/21 Page 6 of 9 PageID #: 690




  petition for certiorari describes the claims made in the

  Superior Court post-conviction petition, including the claim

  at issue.     See id. at 3; Mot. Dismiss 4 n.3.               However, the

  State asserts that Swiridowsky did not mention the claim in

  the section titled “Reasons Certiorari Should Be Granted.”

  Mot. Dismiss 4 n.3 (citing Cert. Pet. 7-37).                  The State is

  wrong.      One of the grounds for relief identified in that

  section is “Failure to preserve issue of State[’]s improper

  use of Mr. Swiridowsky’s prior conviction evidence in closing

  argument.” Cert. Pet. 33. Thus, when the Rhode Island Supreme

  Court    summarily      denied       the    petition   for     certiorari,

  Swiridowsky’s       state    court    remedies   for   this    claim    were

  exhausted.       See State v. Swiridowsky, No. 2018-76-M.P. (R.I.

  Mar. 15, 2019) (Exhibit in Support 255, ECF No. 4); see also

  Dye, 546 U.S. at 3.

              c.      Cross Examination

        The   State    makes    one    more   attempt,   arguing   that   the

  following claim is unexhausted:              “Trial counsel failed to

  properly cross-examine witnesses who testified.”                  Mot. to

  Dismiss 3 (quoting Pet. 9).          This claim does not name specific

  witnesses or explain how trial counsel’s cross examination of

  those witnesses was ineffective.            Nonetheless, if Swiridowsky




                                          6
Case 1:20-cv-00168-WES-PAS Document 13 Filed 02/26/21 Page 7 of 9 PageID #: 691




  provides more specificity, the Court may determine that the

  claim      has   been   exhausted,   as   Swiridowsky’s     state   court

  petition raised multiple arguments regarding trial counsel’s

  cross examination of witnesses.           See, e.g., Second Am. Appl.

  Post-Conviction Relief 36-37 (Ex. in Supp. 83-84, ECF No. 4)

  (“[T]he attorney failed to properly illicit information from

  the [alleged victim] on cross examination.”); id. at 37 (Ex.

  in Supp. 84, ECF No. 4) (“When counsel was p[er]forming his

  cross examination of Holly Marshall he missed yet another

  opportunity to introduce ‘Tony’ the drug dealer . . . .”).             As

  discussed below, greater explanation of this claim and others

  is needed. 1

        2.     Factual Bases for Claims

        As an alternative to its exhaustion argument, the State

  contends that the petition lacks sufficient explanation of the

  factual basis for its claims.             Mot. Dismiss 5.     The State

  requests that this Court order Swiridowsky “to identify the

  facts supporting each claim that he asserts entitles him to

  habeas relief and to permit the State to thereafter file a

  supplemental motion to dismiss or responsive pleading.”             Id.;


        1Because the Court concludes that the State has not shown
  that Swiridowsky’s claims are unexhausted, Swiridowsky’s Motion
  for Stay and Abeyance is moot.



                                       7
Case 1:20-cv-00168-WES-PAS Document 13 Filed 02/26/21 Page 8 of 9 PageID #: 692




  see also Fed. R. Civ. P. 12(e) (“A party may move for a more

  definite statement of a pleading to which a responsive pleading

  is allowed but which is so vague or ambiguous that the party

  cannot reasonably prepare a response.”); Rule 2(c) of the Rules

  Governing Section 2254 Cases in the United States District

  Courts    (providing     that   a    petition   must    “state    the   facts

  supporting each ground” for relief).                The Court agrees that

  the Petition lacks sufficient details regarding the alleged

  grounds for relief and concludes that supplemental briefing is

  necessary.    See Pet. 5-10.

  III. Conclusion

        Petitioner Christopher Swiridowsky is ordered to submit

  a supplemental brief explaining the factual basis for each of

  his claims within 60 days.            Once that supplemental brief is

  entered into the docket, the State will have 60 days to file

  another    motion   to    dismiss      or   other    responsive    pleading

  containing all procedural and substantive arguments that the

  State wishes to advance.            The State’s Motion to Dismiss, ECF




                                          8
Case 1:20-cv-00168-WES-PAS Document 13 Filed 02/26/21 Page 9 of 9 PageID #: 693




  No. 7, and the Petitioner’s Motion for Stay and Abeyance, ECF

  No. 9, are DENIED WITHOUT PREJUDICE.


  IT IS SO ORDERED.




  William E. Smith
  District Judge
  Date: February 26, 2021




                                      9
